TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00269-CR



                                 James Tucker Jones, Appellant

                                                  v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 65295, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               James Jones pleaded guilty to the crime of possessing less than one gram of a

controlled substance (cocaine). See Tex. Health & Safety Code Ann. § 481.112 (b) (West 2010).

Prior to pleading guilty, Jones filed a motion to suppress, which the district court denied. After

Jones pleaded guilty, the district court held a punishment hearing. Ultimately, the district court

imposed a punishment of 20 months’ imprisonment. See Tex. Penal Code Ann. § 12.35 (West Supp.

2009) (listing permissible punishments for state jail felony). Shortly after the punishment was

assessed, Jones appealed the district court’s judgment.

               On appeal, Jones’s attorney has filed a brief asserting that the appeal is frivolous and

without merit and a motion seeking leave to withdraw as Jones’s counsel. Because the brief presents

a professional evaluation of the record and demonstrates that there are no arguable grounds to be

advanced, the brief meets the requirements articulated in Anders v. California, 386 U.S. 738, 743-44

(1967). See Penson v. Ohio, 488 U.S. 75, 80 (1988); High v. State, 573 S.W.2d 807, 811-13 (Tex.
Crim. App. 1978). Further, Jones’s attorney sent Jones a copy of the Anders brief and advised him

that he had the right to examine the record and file a pro se brief. See Anders, 386 U.S. at 744;

Jackson v. State, 485 S.W.2d 553, 553 (Tex. Crim. App. 1972). Jones has filed a pro se brief, but

his brief presents no argument asserting any error and does not dissuade us from our conclusion that

the appeal is frivolous.

                We have considered the record and the briefs filed by Jones’s attorney and by Jones

and agree that the appeal is frivolous and without merit. After reviewing the evidence presented to

the jury and the procedures that were observed, we find nothing in the record that might arguably

support the appeal. Accordingly, we grant Jones’s attorney’s motion to withdraw and affirm Jones’s

conviction.1



                                                __________________________________________

                                                David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Affirmed

Filed: August 19, 2010

Do Not Publish


        1
           No substitute counsel will be appointed. Should Jones wish to seek further review of his
case by the court of criminal appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Texas Court of Criminal Appeals). Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the date
this Court overruled the last timely motion for rehearing filed. See id. R. 68.2. The petition must
be filed with this Court, after which it will be forwarded to the court of criminal appeals along with
the rest of the filings in this case. See id. R. 68.3, 68.7. Any petition for discretionary review should
comply with rules 68.4 and 68.5 of the rules of appellate procedure. See id. R. 68.4, 68.5.

                                                   2